DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “20a” (paragraph 0019), “24” (paragraph 0020), “26” (paragraph 0020), and “56” (paragraph 0023).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  Examiner suggests the following changes:
“resonant” or “resonant” be used consistently when referencing the frequencies;
“vehicle body structure 14” be changed to --vehicle body structure 15-- (paragraph 0019);
“bearing 56” be changed to --bearing 52-- (paragraph 0028);
“lower surface 76” be changed to --lower surface 78-- (paragraph 0031);
“the he” be changed to --the-- (paragraph 0035).  
Appropriate correction is required.

Claim Objections
Claims 2, 4, 11, 16, and 18 are objected to because of the following informalities.  Examiner suggests the following changes:
“resonance frequency” be changed to --resonant frequency-- (claim 2, line 7);
“the lower surface” be changed to --the lower surface of the strut weight-- (claim 4, line 3);
“the upper surface” be changed to --the upper surface of the strut weight-- (claim 4, line 3);
“a lower surface” be changed to --the lower surface-- (claim 11, lines 2-3);
“resonance frequency” be changed to --resonant frequency-- (claim 16, line 7);
“a lower surface” be changed to --the lower surface-- (claim 18, lines 2-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, it is unclear if “a strut assembly” (line 6) is the same feature as previously claimed “vehicle strut assembly” (claim 12).  Examiner suggests referencing subsequent recitations of the same feature using the term “the” or “said”.  Clarification and rephrasing are required.
In regards to claim 15, it is unclear if “a rod receiving opening” (line 11) is the same feature as previously claimed “rod receiving opening” (claim 12).  Examiner suggests referencing subsequent recitations of the same feature using the term “the” or “said”.  Clarification and rephrasing are required.
Claim 17 recites the limitation "the upper surface of the strut attachment structure” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winocur (US 8,348,029).  Winocur discloses a vibration attenuation assembly (strut top mount #100), comprising:
(claim 1) a vehicle body structure that includes a strut attachment structure (strut tower #102) with an upper surface and a lower surface (upper and lower surfaces of #102), with a single opening (central opening of #102) extending from the lower surface to the upper surface (figures 2, 5, 6);
a strut assembly (including strut shaft #120 and other components) substantially installed below the lower surface of the strut attachment structure (#12), the strut assembly having a single rod (#120) with an upper end that extends through the single opening in the strut attachment structure to a predetermined location above the upper surface of the strut attachment structure (figures 1, 2, 5, 6);
a strut weight (including retention washer #130 and resilient element #134) overlaying a portion of the upper surface of the strut attachment structure (#102) and having a rod receiving opening (central opening of #130) with a section of the upper end of the rod (#120) extending therethrough (figures 2, 5, 6);
a strut attachment fastener (first and/or second nut #128, 132) installed to the upper end of the rod (#120) retaining the strut assembly to the strut attachment structure (#102) and retaining the strut weight (#130, 134) to the rod (figure 2, 5, 6);
(claim 2) wherein the strut attachment structure (#102) of the vehicle body structure defines a first resonant frequency (based on its metallic material, as seen in cross section in figures 2, 5, 6; drawing symbols discussed in MPEP 608.02(IX)) and the strut assembly defines a second resonant frequency (based on material of resilient element #134, such as rubber, as seen in cross section in figures 2, 5, 6 and discussed in column 6, lines 36-42; drawing symbols discussed in MPEP 608.02(IX)), the first resonant frequency being close to or the same as the second resonant frequency in the absence of the strut weight (based on vibration absorption and isolation offered by resilient element #134);
the strut weight (#130, 134) having a predetermined mass that changes and attenuates the second resonance frequency of the strut assembly in order to prevent propagation of mechanical vibrations between the strut attachment structure (#102) and the strut assembly (based on vibration absorption and isolation offered by resilient element #134);
(claim 3) wherein the strut attachment structure (#102) is at least partially defined by an upper area of a strut tower structure of the vehicle body structure (figures 1, 2, 5, 6; column 3, lines 5-17; column 5, lines 51-56);
(claim 4) wherein the strut weight has an upper surface and a lower surface (upper and lower surfaces of #130) with the rod receiving opening (central opening of #130) extending from a center of the lower surface to a center of the upper surface (figures 2, 5, 6);
(claim 5) wherein the upper surface of the strut weight (upper surface of #130) has a counterbore axially aligned with the rod receiving opening (central opening of #130) with the strut attachment fastener (second nut #132) being at least partially disposed within the counterbore (figures 2, 5, 6);
(claim 6) wherein the upper surface of the strut weight (upper surface of #130) has a conical shape (figures 2, 5, 6);
(claim 7) wherein the lower surface of the strut weight (lower surface of #130) defines a concaved area (including outboard area that curves downward; figures 2, 5, 6);
(claim 8) wherein the strut assembly includes an insulator stopper (resilient element #134) that is installed between the upper surface of the strut attachment structure (upper surface of #102) and the lower surface of the strut weight (lower surface of #130; figures 2, 5, 6);
(claim 9) wherein the insulator stopper (#134) is at least partially disposed within the concaved area (including outboard area of #130 that curves downward) of the lower surface of the strut weight (lower surface of #130; figures 2, 5, 6);
(claim 10) wherein the strut assembly includes an insulator stopper (#134) that is installed between the upper surface of the strut attachment structure (upper surface of #102) and a lower surface of the strut weight (lower surface of #130; figures 2, 5, 6);
 (claims 12-17) all limitations set forth above.

Allowable Subject Matter
Claims 11 and 18 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses strut mount assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614